Exhibit 10.3.3

 

AMENDMENT TO THE

 EMPLOYMENT AGREEMENT WITH RANDEL G. OWEN

 

THIS AMENDMENT (“Amendment”), effective on the 18th day of May, 2010 is made by
and between Emergency Medical Services Corporation, a Delaware corporation (the
“Company”), and Randel G. Owen (“Executive”), in order to amend the Employment
Agreement heretofore entered into between Emergency Medical Services, L.P. (“EMS
L.P.”) and Executive, as assigned by EMS L.P. to EMSC on February 10, 2005, and
as amended on January 1, 2009 and on March 12, 2009 (collectively the
“Employment Agreement”).

 

WHEREAS, the Company and the Executive desire to amend the Employment Agreement
to amend the the compensation payable to Executive;

 

NOW, THEREFORE, the Agreement is hereby amended as follows:

 

1.             Subsection A of Section 4, “Compensation,” shall be amended and
restated to read in its entirety as follows:

 

A.            As full compensation for all services rendered by the Executive
pursuant to this Agreement, the Company shall pay to the Executive a salary of
Four Hundred Fifty Thousand Dollars ($450,000) per year (“Base Salary”), less
applicable withholdings. The Base Salary shall be payable on a biweekly basis.
Executive’s compensation shall be reviewed by the Board annually during the
Company’s normal review period, beginning in the year following the first
anniversary of the Effective Date.

 

2.             Except as specifically set forth herein, all of the terms and
conditions of the Employment Agreement are declared by the parties to be in full
force and effect without change.

 

IN WITNESS WHEREOF, the Company and Executive have executed this Agreement, in
multiple counterparts, each of which shall be deemed an original, effective as
of May 18, 2010.

 

EMERGENCY MEDICAL SERVICES CORPORATION

 

 

By:

/s/ William A. Sanger

 

 

Name:  William A. Sanger

 

 

Title:    Chief Executive Officer

 

 

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

 

 

By:

/s/ Randel G. Owen

 

 

Randel G. Owen

 

 

--------------------------------------------------------------------------------